Citation Nr: 1231481	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-47 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for chondromalacia patella, right knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran provided testimony before the undersigned at a Travel Board hearing in Portland, Oregon, in September 2011; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her service-connected right knee disability has worsened since the most recent VA examination in February 2009.  VA orthopedic consultation and physical therapy treatment records dated in 2011 refer to worsening right knee symptoms.  The Board finds that a current examination is necessary in order to properly evaluate the severity of the right knee disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who has treated her for her right knee disability since February 2009.  After securing any necessary authorization from her, obtain all identified treatment records, to include those from the Roseburg VA Medical Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing paragraph #1, schedule the Veteran for a VA orthopedic examination to determine the current severity of her service-connected right knee disability.  The claims file must be made available to the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner should undertake range of motion studies for the right knee, noting the measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the right knee.  The examiner should also determine if the right knee locks and, if so, the frequency of the locking.  The examiner should provide a complete rationale for any opinions expressed.

Note:  With regard to scheduling the Veteran for a VA examination, during the 2011 hearing the Veteran indicated that she would like to appear for examination at a facility other than the VAMC in Roseburg.  To the extent possible, please attempt to accommodate the Veteran's request.  If this request is not possible, please inform the Veteran of such.

3.  Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If a decision with respect to the claim remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


